DETAILED ACTION
Claims 1-12 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 7, filed 09/17/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection(s) of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-12 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An image sensing device, comprising: 
  	an image sensing array, the image sensing array being divided into a plurality of pixel capturing areas, scanning lines of each of the pixel capturing areas being the same in length, and each of the pixel capturing areas acquiring a plurality of analog pixel data sequentially at the same time; 
  	a plurality of analog-to-digital converters, each of the analog-to-digital converters being coupled to each of the corresponding pixel capturing areas to convert analog pixel data sensed from the corresponding pixel capturing areas into a plurality of digital pixel data; 
  	a multiplexer, coupled to output ends of the analog-to-digital converters; 
  	a write controller, coupled to the multiplexer; a memory, coupled to the write controller and the memory temporarily stores and buffers the digital pixel data; and 
  	a read controller, coupled to the memory, 
  	wherein the write controller receives the digital pixel data generated by the analog-to-digital converters from the multiplexer, and writes the digital pixel data to the memory according to a first pixel arrangement related to the digital pixel data, and, 
  	the read controller reads the digital pixel data in the memory according to a second pixel arrangement related to a video format, thereby generating a video signal of the video format.”

   	The closest prior art of record relied upon is Krymski (US 2007/0076109 A1), which discloses an image sensing device comprising an image sensing array divided into equal sizes having multiple column ADC circuits, multiplexer, and video encoder. Lee (US 2019/0006400 A1) further discloses a pixel array which is altered to generate a preferred video format. However, the prior art, taken alone or in combination with another, fails to teach wherein the write controller receives the digital pixel data generated by the analog-to-digital converters from the multiplexer, and writes the digital pixel data to the memory according to a first pixel arrangement related to the digital pixel data, and, the read controller reads the digital pixel data in the memory according to a second pixel arrangement related to a video format, thereby generating a video signal of the video format.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697